Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 1 of 17

Search Warrant

UNITED STATES DISTRICT COURT
for the
District of Arizona

In the Matter of the Search of
(Briefly Describe the property to be searched or identify the person by name and
address

 

2003 blue-gray Hyundai Accent, Arizona Tag number Case No. ol | - © (3 “ Q
CLH6260, VIN KMHCG35C33U256977

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _ Arizona
(identify the person or describe the property to be searched and give its location):

 

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The Affidavit of FBI Special Agent Andrew Tews is incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before Jammer LB _2ORD
aot to exceed 14 days)
in the daytime 6:00 a.m. to 10 p.m.
C] at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge.

Gre imine? tty vase Diorrcr of Ary Preenure.

K (name)

Nia C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box) C] for____ days (not to exceed 30)

Ui until, the facts justifying, the later specific date of

Date and time issued: ineony Q : VOLO OC Been VU 202, Pm

Judge's signature

City and State: Prange AL Honorable Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00013-MHB Document 1 Filed 01/14/21 Page 2 of 17

Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

(Briefly Describe the property to be searched or identify the person by name and
address

In the Matter of the Search of

Case No. )- O\S ME

2003 blue-gray Hyundai Accent, Arizona Tag number
CLH6260, VIN KMHCG35C33U0256977

APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

As further described in Attachment A.

Located in the District of _Arizona__, there is now concealed (identify the person or describe the property
to be seized):

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
& contraband, fruits of crime, or other items illegally possessed;
4 property designed for use, intended for use, or used in committing a crime;
C] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code/Section Offense Description
18 U.S.C. § 1752(a)(1) & (2) Knowingly Entering or Remaining in Any Restricted Building or Grounds
Without Lawful Authority

40 U.S.C. § 5104(e)(2)(A) & (G) Violent Entry and Disorderly Conduct on Capitol Grounds

The application is based on these facts:
The Affidavit of FBI Special Agent Andrew Tews is incorporated herein by reference.

C1 Continued on the attached sheet.
1 Delayed notice of _30__ days (give exact ending date if more than 30 days: ) is

requested under 18 U.S.C. § 3103a, the basis of which is ney e attached sheet.
apraty weed by RERSTEN /
Reviewed by AUSA _Kristen Brook KRISTEN BROOK SPsaiauntssoe.arr Mer YY ry Ltr)
oo Applicant's Signature

FBI Special Agent Andrew Tews
Applicant's printed name and title

 

Date and time issued: ( Samay A, Vd2¢

Judge’s signature

City and State: Phoenix, Arizona

 

 

Hohorable Michelle H. Burns, U.S, Magistrate Judge
Printed name and title

 

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 3 of 17

ATTACHMENT A
Property to be searched
The property to be searched is a blue-gray 2003 Hyundai Accent, Arizona Tag number
CLH6260, VIN KMHCG35C33U256977 (the “VEHICLE”), currently located at the Phoenix
Field Office of the FBI, at 21711 North 7" Street, Phoenix, Arizona 85024. The VEHICLE is

further depicted below.

 

13

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 4 of 17

l.

ATTACHMENT B
Property to be seized

The items to be seized are fruits, evidence, information, contraband, or

instrumentalities, relating to violations of 18 U.S.C. 1752(a)(1) and (2) (Knowingly Entering or

Remaining in any Restricted Building or Grounds Without Lawful Authority); and 40 U.S.C.

5104(e)(1) and (5) (Violent Entry and Disorderly Conduct on Capitol Grounds), as described in

the search warrant affidavit, including, but not limited to:

a.

b.

A fur headdress worn by CHANSLEY inside the U.S. Capitol Building;

A spear with an American flag tied to it, carried by CHANSLEY inside the U.S.
Capitol Building;

A red and white bullhorn, carried by CHANSLEY inside the U.S. Capitol
Building;

Posters, signs and flags depicting the words TRUMP, or any other language
indicating support for Donald Trump;

Pamphlets, letters, or other printed media indicating support for Donald Trump,
disapproval of other politicians, particularly members of the President-elect Joe
Biden, the Vice President Mike Pence, the Vice President-elect Kamala Harris, or
any member of the United States Congress;

Any paperwork, memorabilia, artwork, or other items taken from the U.S. Capitol
Building on January 6, 2021;

Receipts or documentation demonstrating presence in D.C. on or about January 6,

2021;

14

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 5 of 17

h. Tools, including but not limited to a sledgehammer, which may have been used to
gain access to the Capitol;

i. Any phones, cameras, or other media devices;

j. Any records and information relating to a conspiracy to illegally occupy the U.S.

Capitol Building on or about January 6, 2021.

15

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 6 of 17

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Andrew Tews, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. This affidavit is submitted in support of an application for a warrant to search the
following property, a blue-gray 2003 Hyundai Accent, Arizona Tag number CLH6260, VIN
KMHCG35C33U256977, hereinafter “VEHICLE,” further described in Attachment A, for the
things described in Attachment B. As described more fully below, I seek this warrant to search
the VEHICLE for evidence of violations of Title 18, United States Code (U.S.C.), § 1752(a)(1)
and (2) (Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority); and 40 U.S.C. § 5104(e)(1) and (5) (Violent Entry and Disorderly Conduct
on Capitol Grounds). This affidavit is submitted to the Court in support of an application under
Rule 41 of the Federal Rules of Criminal Procedure.

2. I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been
in this position since January, 2011. In addition to completing the FBI academy, I have received
additional training in the areas of violent crime, national security, counter terrorism, and
domestic terrorism. During my time as a Special Agent, I have been involved in numerous
investigations as the primary investigator and in subsidiary roles. As a federal agent, I am
authorized to investigate violations of laws of the United States, and as a law enforcement officer
I am authorized to execute warrants issued under the authority of the United States. Prior to the
FBI, I was a Correctional Sergeant with the California Department of Corrections and

Rehabilitation.

 
Case 2:21-mb-00013-MHB Document 1 Filed 01/14/21 Page 7 of 17

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, witnesses, and agencies. I make this
affidavit based, in part, on my personal knowledge and observations derived from my
participation in this investigation, information provided by other agents and law enforcement
officers, reports and data provided by other officers, which I have read and reviewed, and, in
part, upon information and belief. The sources of my information and belief include, but are not
limited to oral and written reports regarding this and other investigations that I have received,
directly or indirectly, from agents of the FBI, and officers of the United States Capitol Police
(USCP) and subject interviews conducted by myself and other law enforcement agents. This
affidavit is intended to show merely that there is sufficient probable cause for the requested
watrant. It does not set forth all of my knowledge, or the knowledge of others, about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit, I
respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §
1752(a)(1) and (2) (Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority); and 40 U.S.C. § 5104(e)(1) and (5) (Violent Entry and Disorderly
Conduct on Capitol Grounds) have been committed by Jacob Anthony CHANSLEY, a.k.a. Jacob
Angeli. There is also probable cause to search the VEHICLE, further described in Attachment

A, for the things described in Attachment B.

PROBABLE CAUSE
5. The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

2

 
Case 2:21-mb-00013-MHB Document 1 Filed 01/14/21 Page 8 of 17

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

6. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
7. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol. During the joint session, elected members of the United States House of
Representatives and the United States Senate were meeting in separate chambers of the United
States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Vice President Mike Pence was present and presiding in the Senate chamber.

8. With the joint session underway and with Vice President Mike Pence presiding, a
large crowd gathered outside the U.S. Capitol. As noted above, temporary and permanent
barricades were in place around the exterior of the U.S. Capitol building, and U.S. Capitol Police
were present and attempting to keep the crowd away from the Capitol building and the
proceedings underway inside.

9. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior facade of the building. At such time, the joint session was still underway
and the exterior doors and windows of the U.S. Capitol were locked or otherwise secured.
Members of the U.S, Capitol Police attempted to maintain order and keep the crowd from
entering the Capitol; however, shortly after 2:00 p.m., individuals in the crowd forced entry into
the U.S. Capitol, including by breaking windows.

3

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 9 of 17

10. Shortly thereafter, at approximately 2:20 p.m. members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the
joint session of the United States Congress was effectively suspended until shortly after 8:00
p.m. Vice President Pence remained in the United States Capitol from the time he was evacuated
from the Senate Chamber until the sessions resumed.

11. During national news coverage of the aforementioned events, video footage
which appeared to be captured on mobile devices of persons present on the scene depicted
evidence of scores of individuals inside the U.S. Capitol building without authority to be there, in
violation of Federal laws.

12. News and social media coverage of these events showed one of the rioters who
entered the Capitol building dressed in horns, a bearskin headdress, red, white and blue face
paint, shirtless, and tan pants. This individual carried a spear, approximately 6 feet in length,
with an American flag tied just below the blade. The screenshots below of photographs posted on
social media show this individual in the halls of Congress and standing on the dais inside the

Senate chamber.

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 10 of 17

 

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 11 of 17

13. Several media outlets subsequently identified this individual as Jacob Anthony
CHANSLEY, a.k.a. Jake Angeli. U.S. Capitol Police and the Washington Field Office of the
FBI confirmed this identification of CHANSLEY. First, the photographs of CHANSLEY in the
U.S. Capitol display unique attire and extensive tattoos covering his arms and the left side of his
torso. I am aware that FBI agents have reviewed pictures posted to the Facebook account for
Jake Angeli on December 13, 2020. FBI agents have learned that CHANSLEY bears these same
distinctive attire and tattoos as those worn by him in the U.S. Capitol. In addition, CHANSLEY
has a YouTube channel under the name Jacob Chansley, on which a video posted of
CHANSLEY fiom 2019 shows CHANSLEY with sleeve tattoos on the lower half of his arms
consistent with the sleeve tattoos CHANSLEY displays in photographs taken in the Capitol on
January 6, 2021. Finally, CHANSLEY has also been identified by law enforcement through open
source data bases, including his Arizona DMV driver’s license photo, as the person depicted
inside the Capitol and on the Senate dais on January 6, 2021.

14. In addition, on January 7, 2021, CHANSLEY called in to the Washington Field
Office of the FBI, to voluntarily speak with law enforcement. FBI agents spoke on the phone
with CHANSLEY, who confirmed that he was the male in the face paint and headdress in the
Vice President’s chair in the Senate. CHANSLEY confirmed that he also bears the extensive
tattoos on his body seen in the photographs. CHANSLEY stated that he came to Washington,
D.C, as a part of a group effort, with other “patriots” from Arizona, at the request of the

President that all “patriots” come to D.C. on January 6, 2021. During this phone call,

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 12 of 17

CHANSLEY told agents that he was traveling from Washington, D.C. to Phoenix, AZ by car,
and agreed to appear at the Phoenix Field Office of the FBI when he returned to Arizona.

15. On January 8, 2021, Magistrate Judge G. Michael Harvey of the United States
District Court for the District of Columbia signed an arrest warrant for Jacob CHANSLEY,
based upon a criminal complaint alleging violations of Title 18 U.S.C. § 1752 (a)(1) and (2), and
Title 40 U.S.C. § 5104(e)(2)(A) and (G).

16. Your affiant is aware that it is a violation of Title 40 U.S.C. § 5104(e)(2)(A) and
(G), to willfully and knowingly (A) enter or remain on the floor of either House of Congress or
in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House of
Representatives, or in the Marble Room of the Senate, unless authorized to do so pursuant to
rules adopted, or an authorization given, by that House; and (G) parade, demonstrate, or picket in

any of the Capitol Buildings.

17. Your affiant is also aware that it is a violation of Title 18 U.S.C. § 1752(a)(1) and
(2), to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or
within such proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official functions; or
attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the

President or other person protected by the Secret Service, including the Vice President, is or will

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 13 of 17

be temporarily visiting; or any building or grounds so restricted in conjunction with an event

designated as a special event of national significance.

18. As described in more detail below, on January 9, 2021, Jacob CHANSLEY drove
to the Phoenix Field Office of the FBI. FBI agents watched CHANSELY park his VEHICLE in

a visitor parking lot.

19. After CHANSELY walked into the building, agents approached the VEHICLE
and in plain view through the windows were able to see the furry headdress, the spear with the
American flag, and a white and red bull horn. Each of these items were in CHANSLEY’s
possession in the photographs posted on social media depicting CHANSLEY inside the Capitol
on January 6, 2021. Additionally, agents could see TRUMP signs and other posters, flags, and
what appears to be a sledge hammer with a tan handle and black head also present inside the

VEHICLE.

20. Photographs of the VEHICLE, and the items inside it, are included here below.

All of these photographs were taken from outside the VEHICLE.

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 14 of 17

 

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 15 of 17

 

21. On January 9, 2021, law enforcement agents ran the VEHICLE, a blue-gray 2003

Hyundai Accent, Arizona Tag number CLH6260 through the NCIC database and confirmed that

this VEHICLE is registered to Jacob Anthony Angeli CHANSLEY.

10

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 16 of 17

22. Moreover, on January 9, 2021, FBI agents conducted physical surveillance of
CHANSLEY. This morning agents witnessed CHANSELY walk out of his residence and enter
the VEHICLE. The VEHICLE was parked next to CHANSELY’s driveway on the side of his
residence located on the 3100 Block of West Surrey Avenue in Phoenix. Agents continued to
conduct surveillance of CHANSELY and the VEHICLE and witnessed CHANSELY drive to the
FBI Phoenix Field Office where he parked out front of the visitor section. During the
surveillance, Agents temporarily lost sight of CHANSLEY and the VEHICLE on the Arizona
101 Loop East due to heavy traffic and the freeway being closed beyond the 7" street exit.
Agents observed that CHANSELY was the only person inside the VEHICLE. CHANSELY got
out of his VEHICLE and walked into the front lobby of the FBI, where he was interviewed and
subsequently arrested, subject to a sealed arrest warrant and the above referenced complaint.

23. The Phoenix FBI currently has possession of the VEHICLE, it is parked at the
FBI Field Office, located at 21711 North 7" Street, Phoenix, Arizona 85024. After CHANSLEY
was arrested, the VEHICLE was towed inside of the gates of the FBI. The VEHICLE remains
secured at the Field Office and remains unopened.

24. I submit that there is probable cause to believe that evidence of the crimes
charged in the complaint, detailed in Attachment B, including but not limited the clothing worn
by CHANSLEY during the crimes committed within the U.S. Capitol building, and the spear and
bull horn carried by CHANSLEY during the commission of these offenses, is located in the
VEHICLE. Additionally, other evidence of intent of Violent Entry and Disorderly Conduct on
Capitol Grounds, and Parades and Assemblages, such as posters, signs, and flags, appear to be

present in the VEHICLE.

11

 
Case 2:21-mb-00013-MHB Document1 Filed 01/14/21 Page 17 of 17

CONCLUSION
25. I submit that this affidavit supports probable cause for a warrant to search the
VEHICLE described in Attachment A and to seize the items described in Attachment B.
Respectfully submitted,

Andrew Tews

Special Agent

Phoenix Division

Federal Bureau of Investigation

Sworn to and telephonically subscribed before me this 9th day of January, 2021.

nS, ar

HONORABLE MICHELLE H,. BURNS
United States Magistrate Judge

12

 
